PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Tadi, et al.						:
Application No.  15/984,599				:	ON PETITION
Filed:   May 21, 2018					:
Attorney Docket No.  K1034FULL		


This is a decision on the “Petition for Acceptance of Substitute Statement”  filed on January 20, 2022.

The petition is DISMISSED.

On January 20, 2022, applicant filed an executed declarations under 37 CFR 1.63 for inventors Giroux, Marcos, Ronchi, and Tadi.  Applicant also filed a substitute statement under 37 CFR 1.64 for inventor Olaf Blanke executed by Daniel Perez Marcos who identified his relationship to the non-signing inventor as “Joint Inventor” and listing his title with the applicant, MindMaze Holding SA., as  “Science Coordinator.”  The instant petition was also filed on January 20, 2022, wherein the petitioner requests that the Office accept the substitute statement under 37 CFR 1.64 for inventor Blanke who petitioner asserts is unable to be reached.

It is noted that the application became abandoned on January 21, 2022, because a proper declaration under 37 CFR 1.63 or a properly executed substitute statement for all joint inventors was not filed by the payment of the issue fee.  The issue fee was paid on January 20, 2022. A Notice of Abandonment was mailed on January 25, 2022, stating that the application was abandoned because applicant failure to timely file an executed declaration under 37 CFR 1.63 for all of the joint inventors. Specifically, the notice stated that “substitute statement signed by someone other than the applicant. “Joint Inventor” is not the applicant.” 

At the outset, it is noted that a petition is not necessary in order for the applicant under 37 CFR 1.42, 1.43, 1.45, or 1.46, to file a substitute statement 37 CFR 1.64.1 Upon the determination that the inventor is unavailable or refusing to participate in the prosecution of the application, the applicant under 37 CFR 1.42, 1.43, 1.45, or 1.46, may file the substitute statement identifying the non-signing inventor, the reason for which the substitute statement is being filed, and the relationship between the non-signing inventor and the person that is executing the substitute statement on behalf of the non-signing inventor. 

It is noted that 35 U.S.C 115(d)(1) provides:

(d) Substitute Statement.— 
(1) In general.— 
In lieu of executing an oath or declaration under subsection (a), the applicant for patent may provide a substitute statement under the circumstances described in paragraph (2) and such additional circumstances that the Director may specify by regulation.


The provisions of 35 U.S.C. 115(d)(1) require that the applicant provide the substitute statement.  Further, the provisions of 35 U.S.C. 115(d)(3)(C) allow the Office to require “…any additional information, including any showing, required by the Director2. As to the additional information and requirements prescribed by the Office, under the authority granted under 35 U.S.C. 115(d)(3)(C), for a proper substitute statement under 37 CFR 1.64, the Office requires, under 37 CFR 1.64(b)(2), that:

 (b) A substitute statement under this section must: 
…
 (2) Identify the person executing the substitute statement and the relationship of such person to the inventor or joint inventor with respect to whom the substitute statement is executed, and unless such information is supplied in an application data sheet in accordance with § 1.76, the residence and mailing address of the person signing the substitute statement;


The record does not establish that the person that executed the substitute statement is properly identified on the substitute statements under 37 CFR 1.64, as either the “Assignee” or “Person to whom the inventor is under an obligation to assign”, as required by 37 CFR 1.64(b)(2). It is noted that the substitute statement filed on January 20, 2022, identify the relationship between Daniel Perez Marcos and the non-signing inventor as that of “Joint Inventor.” Because an applicant-assignee is designated in the subject application, the identification of Daniel Perez Marcos’ relationship to the non-signing joint inventor as a “Joint Inventor” is disqualifying to concluding that the substitute statement for inventor Blanke filed on January 20, 2022, was provided by the applicant as is required by 35 U.S.C. 115(d)(1) and disqualifying to the conclusion that the requirements of 37 CFR 1.64(b)(2) were met.  The instant petition is dismissed as it is not necessary in order for the Office to accept the substitute statement in this application and because the substitute statement filed on January 20, 2022, is improper, in any case. 

Petitioner may consider filing a petition under 37 CFR 1.137(a) to revive the application based on unintentional abandonment.  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by either an executed declaration under 37 CFR 1.63 for inventor Blanke or a proper substitute statement under 37 CFR 1.64, by the applicant that accurately sets forth the relationship between the applicant  and the non-signing inventor, the required petition fee under 37 CFR 1.17(m), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        






















    
        
            
    

    
        1 § 1.64 Substitute statement in lieu of an oath or declaration.
        
        (a) An applicant under § 1.43, 1.45 or 1.46 may execute a substitute statement in lieu of an oath or declaration under § 1.63 if the inventor is deceased, is under a legal incapacity, has refused to execute the oath or declaration under § 1.63, or cannot be found or reached after diligent effort. 
        
        (b) A substitute statement under this section must: 
        
        (1) Comply with the requirements of § 1.63(a), identifying the inventor or joint inventor with respect to whom a substitute statement in lieu of an oath or declaration is executed, and stating upon information and belief the facts which such inventor is required to state; 
        
        (2) Identify the person executing the substitute statement and the relationship of such person to the inventor or joint inventor with respect to whom the substitute statement is executed, and unless such information is supplied in an application data sheet in accordance with § 1.76, the residence and mailing address of the person signing the substitute statement; 
        
        (3) Identify the circumstances permitting the person to execute the substitute statement in lieu of an oath or declaration under § 1.63, namely whether the inventor is deceased, is under a legal incapacity, cannot be found or reached after a diligent effort was made, or has refused to execute the oath or declaration under § 1.63; and 
        		
        (4) Unless the following information is supplied in an application data sheet in accordance with § 1.76, also identify: 
        
        (i) Each inventor by his or her legal name; and 
        
        (ii) The last known mailing address where the inventor customarily receives mail, and last known residence, if an inventor lives at a location which is different from where the inventor customarily receives mail, for each inventor who is not deceased or under a legal incapacity. 
        
        (c) A person may not execute a substitute statement provided for in this section for an application unless that person has reviewed and understands the contents of the application, including the claims, and is aware of the duty to disclose to the Office all information known to the person to be material to patentability as defined in § 1.56. 
        
        (d) Any reference to an inventor's oath or declaration includes a substitute statement provided for in this section. 
        
        (e) A substitute statement under this section must contain an acknowledgment that any willful false statement made in such statement is punishable under section 1001 of title 18 by fine or imprisonment of not more than 5 years, or both. 
        
        (f) A nonsigning inventor or legal representative may subsequently join in the application by submitting an oath or declaration under § 1.63. The submission of an oath or declaration by a nonsigning inventor or legal representative in an application filed under § 1.43, 1.45 or 1.46 will not permit the nonsigning inventor or legal representative to revoke or grant a power of attorney.
        
        235 U.S.C. 115(d)(3)(C)
        
         (3)  Contents.—A substitute statement under this subsection shall— 
        (A)   identify the individual with respect to whom the statement applies; 
        (B)   set forth the circumstances representing the permitted basis for the filing of the substitute statement in lieu of the oath or declaration under subsection (a); and 
        (C)   contain any additional information, including any showing, required by the Director.